Exhibit 10.28


AMENDMENT TO EMPLOYMENT AGREEMENT




This Amendment to Employment Agreement (this "Amendment") is made effective as
of January 1, 2009, by and between OSI Restaurant Partners, LLC (the "Company"),
and A. William Allen III (the "Executive").


Background Information


           The parties to this Amendment (the "Parties") entered into an Officer
Employment Agreement as of June 14, 2007 (the "Employment Agreement"), regarding
the Executive's employment relationship with the Company.  The Parties desire to
amend the Employment Agreement in order to comply with the final Treasury
Regulations issued under Section 409A of the Internal Revenue Code of 1986, as
amended (the "Code"). The Employment Agreement, as amended by this Amendment, is
hereinafter collectively referred to as the "Agreement."


Amendment of the Employment Agreement


The Parties hereby acknowledge the accuracy of the foregoing Background
Information and hereby agree as follows:


1. Definitions.  All capitalized terms used in this Agreement but which are not
otherwise defined herein, shall have the respective meanings given those terms
in the Employment Agreement, as applicable.
 
2. Bonus.  Section 4(b) of the Agreement is hereby amended by adding the
following to the end thereof:
 
"Unless otherwise specified in the Company policies or other governing documents
regarding executive compensation and bonus plans, any bonus awarded to Executive
by Company shall be paid in a single lump sum payment within 90 days after the
end of the performance period."
 
3. Fringe Benefits. Section 6 of the Agreement is hereby amended by adding the
following to the end thereof:
 
"Such benefits shall be provided in accordance with any applicable policy,
program or plan provisions.  Any taxable welfare benefits provided to the
Executive pursuant to this Section 6 that are not ‘disability pay’ or ‘death
benefits’ within the meaning of Treasury Regulations Section 1.409A-1(a)(5)
(collectively, the ‘Applicable Benefits’) shall be subject to the following
requirements in order to comply with Section 409A of the Internal Revenue Code
of 1986, as amended (the "Code").  The amount of any Applicable Benefits
provided during one taxable year shall not affect the amount of the Applicable
Benefits provided in any other taxable year, except that with respect to any
Applicable Benefits that consist of the reimbursement of expenses referred to in
Code Section 105(b), a limitation may be imposed on the amount of such
reimbursements as described in Treasury Regulations Section
1.409A-3(i)(iv)(B).  To the extent that any Applicable Benefits consist of the
reimbursement of eligible expenses, such reimbursement must be made on or before
the last day of the calendar year following the calendar year in which the
expense was incurred, and Company shall not be obligated to
 

--------------------------------------------------------------------------------


 
reimburse any expense for which the Executive fails to submit an invoice or
other documented reimbursement request at least thirty (30) business days before
the end of the calendar year next following the calendar year in which the
expense for any such reimbursement was incurred.  Further, no Applicable
Benefits may be liquidated or exchanged for another benefit."


4. Expenses.  Section  7 of the Agreement is hereby amended by adding the
following to the end thereof:
 
"If any reimbursements under this provision are taxable to the Executive, such
reimbursements shall be paid on or before the end of the calendar year following
the calendar year in which the reimbursable expense was incurred, and the
Company shall not be obligated to pay any such reimbursement amount for which
Executive fails to submit an invoice or other documented reimbursement request
at least thirty (30) business days before the end of the calendar year next
following the calendar year in which the expense was incurred.  Such expenses
shall be reimbursable only to the extent they were incurred during the term of
the Agreement.  In addition, the amount of such reimbursements that the Company
is obligated to pay in any given calendar year shall not affect the amount the
Company is obligated to pay in any other calendar year.  Further, Executive may
not liquidate or exchange the right to reimbursement of such expenses for any
other benefits."


5. Termination.  Section 8 of the Agreement is hereby amended by adding the
following sub-section (g) to the end thereof:
 
 "(g) Termination of Employment for all purposes under this Agreement will be
determined to have occurred in accordance with the ‘separation from service’
requirements of Code Section 409A and the Treasury Regulations and other
guidance issued thereunder, and based on whether the facts and circumstances
indicate that Company and Executive reasonably anticipated that no further
services would be performed after a certain date or that the level of bona fide
services Executive would perform after such date (as an employee or as an
independent contractor) would permanently decrease to no more than 20 percent of
the average level of bona fide services performed over the immediately preceding
36-month period (or actual period of service, if less)."
 
6. Severance. Section 9(b) of the Agreement is hereby amended by adding the
following to the end thereof:
 
"Such benefits shall be provided in accordance with any applicable policy,
program or plan provisions.  Any taxable welfare benefits provided to the
Executive pursuant to this Section 9 that are not Applicable Benefits shall be
subject to the following requirements in order to comply with Code Section
409A.  The amount of any Applicable Benefits provided during one taxable year
shall not affect the amount of the Applicable Benefits provided in any other
taxable year, except that with respect to any Applicable Benefits that consist
of the reimbursement of expenses referred to in Code Section 105(b), a
limitation may be imposed on the amount of such reimbursements as described in
Treasury Regulations Section 1.409A-3(i)(iv)(B).  To the extent that any
Applicable Benefits consist of the reimbursement of eligible expenses, such
reimbursement must be made on or before the last day of the calendar year
following the calendar year in which the expense was incurred, and Company shall
not be obligated to reimburse any expense for which the Executive fails to
submit an invoice or other documented reimbursement request at least thirty (30)
business days before the end of the calendar year next following the calendar
year in which the expense for any such reimbursement was incurred.  Further, no
Applicable Benefits may be liquidated or exchanged for another benefit."
 

--------------------------------------------------------------------------------


 
7. Accrued Bonus. Section 9(c) of the Agreement is hereby amended by adding the
following to the end thereof:
 
"Such bonus payments shall be paid in a single lump sum payment within 90 days
after the end of the fiscal year in which such termination of employment
occurred."
 
8. Fees and Expenses.  Section 30 of the Agreement is hereby amended by adding
the following to the end thereof:
 
"If any reimbursements under this provision are taxable to the Executive, such
reimbursements shall be paid on or before the end of the calendar year following
the calendar year in which the reimbursable expense was incurred, and the
Company shall not be obligated to pay any such reimbursement amount for which
Executive fails to submit an invoice or other documented reimbursement request
at least thirty (30) business days before the end of the calendar year next
following the calendar year in which the expense was incurred.  Such expenses
shall be reimbursable only to the extent they were incurred during the term of
the Agreement.  In addition, the amount of such reimbursements that the Company
is obligated to pay in any given calendar year shall not affect the amount the
Company is obligated to pay in any other calendar year.  In addition, Executive
may not liquidate or exchange the right to reimbursement of such expenses for
any other benefits."
 
9. 280G.  Section 32 of the Agreement is hereby amended by adding the following
to the end thereof:
 
"Any such gross-up payment provided for under this Section shall be made as soon
as feasible and in all cases no later than the end of the calendar year
following the year in which the applicable taxes were remitted to the applicable
taxing authority."
 
10. Section 409A.  Section 36 is hereby added to the end of the Agreement to
read as follows:
 
"36.  Code Section 409A.  The Company makes no representation as to whether any
such payment or any part thereof constitutes or may constitute non-qualified
deferred compensation. Neither the Company nor any of its directors, officers,
employees, agents or professional advisors shall have any liability to the
Executive or any other person or any amounts incurred by Executive or any other
such person by reason of the determination made by the Board of Managers
pursuant to this paragraph or any action taken or omitted by the Board, the
Company, or any of the Company’s managers, officers, employees, agents or
professional advisors in the course of, or as a result of, making such
determination. For purposes of this Agreement, all rights to payments and
benefits hereunder shall be treated as rights to receive a series of separate
payments and benefits to the fullest extent allowed by Code Section 409A."


11. The terms and conditions of the Agreement between Company and Executive that
are unaffected by this Amendment remain in full force and effect.
 


 
[Signatures on next page.]
 

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the undersigned, intending to be legally bound, have
executed this Amendment on the 31st day of December, 2008.


 


 
A. WILLIAM ALLEN,
III                                                                                     OSI
RESTAURANT PARTNERS, LLC
 


 
/s/ A. William Allen,
III___                                                                                      By:
/s/ Joseph J. Kadow__________
                        Joseph J. Kadow


                Its: Executive Vice President_______
 






 




023120, 000004, 102644484.4
 

--------------------------------------------------------------------------------
